Title: To George Washington from James McHenry, 25 July 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War office 25 July 1796
        
        I here inclose a dispatch received on saturday from the Southward, containing a letter of the 27th ulto from James Seagrove; one of the 30th from Benjn Hawkins; and one of the 1st instant from the commissioners for treating with the Creeks, with a copy of the treaty concluded at Coleraine on the 29th of June ulto and a protest by the Georgia commissioners.
        I shall on the papers being returned give them due consideration, and report to you such measures as may appear necessary to be taken relative to their objects. With the greatest respect, I have the honour to be Sir your most ob. st
        
          James McHenry
        
      